

EXHIBIT 10.2


EXPLORATION AND DEVELOPMENT AGREEMENT
EAGLEFORD SHALE AREA


REOSTAR ENERGY CORPORATION

AND

ZAZA ENERGY, LLC




--------------------------------------------------------------------------------



EXPLORATION AND DEVELOPMENT AGREEMENT

        This Exploration and Development Agreement is entered into this 20th day
of May, 2009 by and among ReoStar Energy Corporation ("ReoStar") and ZaZa
Energy, LLC ("ZaZa") as follows. ReoStar and ZaZa will sometimes hereinafter be
referred to individually as a "Party" and collectively as the "Parties".


I. Recitals

        1.1.         The Parties have identified certain geographic areas
located in South Texas available for conducting exploration activities thereon,
with subsequent leasing, exploration and production operations, to be known as
the Eagleford Shale Area, all as further described on the sketch and list of
Texas counties attached as Exhibit A.

        1.2.         The Parties have agreed upon the relative contributions,
responsibilities, rights and duties in connection with the Eagleford Shale Area,
all in accordance with the terms and conditions hereinafter contained.

        NOW, THEREFORE, in consideration of the mutual covenants set forth below
and other good and valuable consideration, the Parties agree as follows:


II. Definitions

        The following terms when used in this Agreement will have the following
meanings:

        2.1.         "After Payout Working Interest" means a reversionary
leasehold estate and working interest in and to the Subject Leases equal to a
Twenty Percent (20%) Working Interest, vesting in possession and use after
Prospect Payout has been reached. This Twenty Percent (20%) After Payout Working
Interest is reserved in favor of ZaZa in all leasehold obtained with respect to
this Agreement but it will be proportionately reduced in any leasehold to which
the Parties to this Agreement own less than One Hundred Percent (100%) of the
Working Interest.

        2.2.         "Agreement" means this Agreement and all exhibits attached
hereto.

        2.3.         "Area", "Prospect Area" and "Eagleford Shale Area" all mean
the lands generally described on Exhibit A.

        2.4.         "Contract Operator" means the entity that operates the
Hackberry Creek Prospect through the functions and responsibilities defined in
the Joint Operating Agreement ("JOA") and related documents executed on its
behalf, defined herein as REOS.





--------------------------------------------------------------------------------



        2.5.         "Existing Burdens" means (i) any royalty, overriding
royalty, production payment, and other similar burdens on production which
burden the Subject Leases at the time of acquisition, and (ii) the Reserved
Overriding Royalty Interest.

        2.6.         "Exploration Program" means the operations to be conducted
by Parties in the Area using 3-D seismic and other exploration technologies to
explore for subsurface geological formations and anomalies indicative of the
existence of oil, gas and other hydrocarbons, along with all necessary
processing, review and analysis of such data, including without limitation
acquisition of new geophysical data or the reprocessing of existing available
geophysical data covering some or all of the Project Area or across other areas
if the data will contribute to the evaluation of the Project Area and the
subsequent leasing of prospective areas.

        2.7.         "JOA" means the operating agreement referred to in Article
V herein.

        2.8.         "Operator of Record" means the entity that is a registered
operator with the Railroad Commission of the State of Texas ("RRC") and files
the necessary information with the RRC as it relates to the operation and
reporting of the Hackberry Creek Prospect on its behalf for the benefit of all
working interest and royalty owners in the same, defined herein as ZAZA.

        2.9.         "Prospect" means a single, or set of, geologic or
geophysical leads or ideas within the Area identified by the Exploration Program
thought to be productive of oil or gas, together with the offsetting acreage
necessary to protect the geological structure or structures, if productive, from
competitive drainage, as agreed by the Parties from time to time and not to
exceed Twenty Thousand (20,000) acres.

        2.10.       "Prospect Payout" means, separately as to each of the
mutually agreed to Prospect that point in time when the cumulative Proceeds
received from the Wells drilled on such distinct Prospect Area equal the
cumulative Acquisition Costs, Seismic Costs, Exploration and Development Costs,
and Operating Costs attributable to all such Wells incurred and paid pursuant to
that distinct Prospect.

        For purposes hereof, the following terms will have the meaning set out
below, determined separately as to each of the agreed to Phases, respectively:



          a.         "Proceeds" means the sum of (a) the proceeds realized from
the sale of production from all Wells, after excluding the Existing Burdens
attributable thereto, (b) any sales proceeds realized from the sale or other
disposition of part, or all, of an interest in the Wells, or the Subject Leases,
(c) any insurance proceeds received in respect of loss or damage to Wells, or
the Subject Leases, and (d) proceeds received in respect of damages pursuant to
any settlement or judgment in legal proceedings affecting the Wells, Subject
Leases or operations thereon.

        b.         "Exploration and Development Costs" of the Wells means all
actual third party direct costs and expenses incurred or paid with respect
thereto, including but not limited to (a) costs of drilling, re-entering,
logging, testing, completing, and equipping



--------------------------------------------------------------------------------



  such Well(s) for production, (b) that portion of drilling rate overhead
charges allocated to such Well(s) under the applicable JOA, and (c) costs of
plugging and abandoning and surface restoration for any such well completed as a
dryhole.

        c.         "Operating Costs" of a Well means all costs incurred in
producing such Well and disposing of such production including, but not limited
to:


             (i)          Labor and other services necessary for the maintenance
and operations of such Well;

           (ii)         Materials, supplies, transportation, repairs, and
replacements used in the maintenance and operation of such Well, including
replacements for all parts of machinery, equipment, tanks, or other equipment to
replace and/or repair original Well and/or lease equipment;

          (iii)        Reworking or re-equipping such Well;

          (iv)       Gathering, treating, processing, transporting, and
marketing of production from such Well; and ad valorem, severance, gathering,
windfall profits, or other applicable taxes; and

          (v)        That portion allocated to such Well in accordance with the
usual and customary accounting practices of all other costs (including, but not
limited to, overhead costs of the Contract Operator as set out in the JOA)
which, pursuant to such accounting practices, are determined to be Operating
Costs.


          d. "Acquisition Costs" means the sum of all costs incurred and paid
that are associated with acquiring Subject Leases, including land brokerage,
title and curative costs, and all delay rentals paid.

        e. "Seismic Costs" means all costs incurred and paid in connection with
the Exploration Program, including without limitation costs of acquiring seismic
permits, options and licenses attributable to the Area.


        2.11.        "ReoStar Energy Corporation ("ReoStar")" has the meaning
ascribed in the preamble to this Agreement, with a mailing address of 3880 Hulen
St., Suite 500, Fort Worth, Texas 76107.

        2.12.        "Reserved Overriding Royalty Interest" means an overriding
royalty interest in and to the Subject Leases equal to the positive difference
between (a) Twenty-Five Percent (25%) of 8/8ths and (b) the lessor's royalty
burden, determined on a lease by lease basis; in no event, however, to never be
less than Three Percent (3%) of 8/8ths. ZaZa will deliver a Seventy-Five Percent
(75%) to Seventy-Two Percent (72%) NRI in the Subject Leases using the above
parameters. This Reserved Overriding Royalty Interest is to be reserved in favor
of ZaZa in all leasehold obtained with respect to this agreement, but it will be
proportionately reduced in any leasehold to which the parties to this Agreement
own less than One Hundred Percent (100%) of the Working Interest.





--------------------------------------------------------------------------------



        2.13.        "Seismic Data" means, with respect to each separate and
distinct seismic operation on the Prospect Areas, the final gained and ungained
migrated three dimensional survey (or two dimensional) stack data obtained in
connection with the Exploration Program.

        2.14.        "Subject Leases" means the Oil, Gas and Mineral Leases
covering portions of the Prospect Areas acquired or to be acquired in connection
with exploration efforts identified pursuant to this Agreement. Assignments to
the Subject Leases shall be made to the Parties prior to or in conjunction with
their sale to a third party.

        2.15.        "Wells" means all wells drilled on the Subject Leases, and
completed either as a producer or plugged and abandoned as a dry hole.

        2.16.        "Working Interest" means the cost-bearing leasehold estate
and working interest in and to the Subject Leases held by the Parties, subject
to applicable participation elections:

        2.17.        "ZaZa Energy, LLC ("ZaZa")" has the meaning ascribed in the
preamble to this Agreement, with a mailing address of 600 Leopard St., Suite
2100, Corpus Christi, Texas 78473.


III. Program Operations and Costs

        3.1.         Exploration Program. ZaZa as Operator of Record will
conduct the Exploration Program across the Prospect Areas and REOS, as Contract
Operator, will conduct operations on the Hackberry Creek Project. As
compensation for ZaZa's efforts and expertise, ReoStar shall issue to ZaZa
Twelve Million (12,000,000) shares of ReoStar common stock (the "Shares"), with
the certificate evidencing the Shares registered in the name of ZaZa on the
books and records of ReoStar, and pay ZaZa an overhead payment of One Million
Five Hundred Thousand Dollars ($1,500,000) per year for three (3) years payable
at Three Hundred Seventy-Five Thousand ($375,000) per quarter with the first
payment due upon Closing as payment for the second quarter of 2009. This
Exploration and Development Agreement can be extended beyond the three year
period by mutual written consent of the Parties.

        All Exploration and Development costs for the Prospect Areas after
acquisition of the Subject Leases shall be paid by Parties in accordance with
their respective Working Interests. The Contract Operator shall invoice or AFE
the Parties in accordance with the JOA.

        3.2.         "ZaZa Energy LLC" shall use its best efforts to (a) obtain
oil and gas leases within the various Prospect Areas which Prospect Areas will
be more particularly defined with future Exhibit "B's attached hereto and made a
part hereof. ZAZA will use proceeds from an independent land bank to obtain oil
and gas leases within the various Prospect Areas.

        3.3.         "ReoStar Energy Corporation" shall have the right but not
the obligation to acquire interests in the Subject Leases for up to Ninety-Nine
Percent (99%) Working Interest, subject, however, to ZaZa's right (but not the
obligation) to participate in up to a 50% working interest in the Subject
Leases. ZaZa will retain not less than a One Percent (1%) Working Interest





--------------------------------------------------------------------------------



in each Prospect Area. Leasehold costs are set at a prearranged per acre cost to
ReoStar of Eight Hundred Fifty Dollars ($850). As lease costs increase in the
Project Area this prearranged cost per acre shall be increased upon mutual
consent. In no circumstance shall acreage be delivered for less than the actual
lease bonus cost. ZaZa shall identify areas available for lease and if for any
reason ZaZa offers ReoStar acreage and ReoStar declines to participate ZaZa
shall be free to pursue said acreage for its own account.

        3.4.         Confidentiality. The Parties agree to keep the information
obtained from the Exploration Program strictly confidential and agree that no
Party shall disclose, in whole or in part, any such information to any third
party without the other's prior written consent. It is agreed that the Parties
may disclose the information to the following persons only to the extent
necessary to evaluate the participation in acquiring leases and drilling a well
or wells thereon: (a) the Parties' (and their affiliates' and nominees')
employees, officers and directors who need to examine the information for
purposes of evaluation; (b) any professional consultant retained for the purpose
of evaluating the information; (c) their respective partner(s) (or prospective
partners) in a Prospect area or non-consent acreage; or (d) any lender financing
the Parties' participation in the potential acquisition or drilling, including
any professional consultant retained by the lender for purposes of evaluating
the information. In any event, the disclosing party shall be responsible for
ensuring that any party to whom the information is disclosed shall keep the
information confidential in accordance with this provision. ReoStar recognizes
that ZaZa has prior activities, leases, and AMIs as of the date of this
Agreement in the Eagleford Shale Area and that ZaZa has ongoing projects to sell
in the Area. Therefore, ReoStar agrees to release ZaZa from the confidentiality
provisions of this Agreement to the extent necessary to allow ZaZa to perform
its normal business activities with regard to these pre-existing prospects.

        3.5.         Prospect Area. The Parties acknowledge that opportunities
to expand the confines of the Prospect Area beyond that depicted on Exhibit "A"
may be presented as the Exploration Program progresses as provided in Section
4.1 below. In connection therewith, if and to the extent the Parties agree at
any time to expand the definition of the Prospect Area so as to include lands
contiguous to, or in the vicinity of, the lands outlined and depicted on Exhibit
"A", the Parties further agree to amend, modify and supplement this Agreement by
replacing Exhibit "A" with one or more revised exhibits reflecting such expanded
Area.

        3.6.         Seismic Rights Acquired. The Parties agree that any lease,
seismic option, seismic permit, farmout agreement, shoot-to-earn agreement, or
other contractual rights to shoot seismic surveys over the Prospect Areas that
are acquired by any Party hereafter, directly or indirectly (through any
individual or entity associated or affiliated with such party) during the period
commencing with the date of this Agreement and ending when all Seismic Data has
been received, shall be subject to and become a part of the subject matter
covered by this Agreement. In that regard, the ownership interests in the
acquired interest or rights, and responsibility for the acquisition costs
thereof shall be determined in accordance with the remainder of this Agreement.

        3.7.         Existing AMI Areas. The Parties acknowledge that they have
existing AMI areas within the Exploration Program area with third parties. The
Parties agree these areas are exempt from the provisions of Section 3 otherwise
applicable to the lands covered by this Agreement. Furthermore, the Parties
agree that this Exploration Program is intended to explore and exploit





--------------------------------------------------------------------------------



the newly developing Eagleford Shale Trend and not other potential targets in
the Project Area. The Parties shall be free to explore and exploit all other
existing trends within the Project Area.


IV. Prospect Areas and Wells

        4.1.         Prospect Identification. For a period commencing from the
date of this Agreement ending three (3) years from the date hereof, the Parties
shall identify separate "Prospect Areas" within the Eagleford Shale Area from
the data obtained for the joint benefit of the Parties. For purposes hereof.
Prospect Area means a defined geographic area covering a Prospect identified
hereunder. Each Party will have the option to participate in acquiring Subject
Leases covering the Prospect Area in accordance to Section 2.6 and subject to
Section 4.2 below. The Parties electing to participate in a Prospect Area agree
to execute a separate Operating Agreement in the form of Exhibit "C", as to such
Prospect Area.

        4.2.         Area of Mutual Interest. The Parties agree to create an
Area of Mutual Interest ("AMI") comprising all of the lands identified as a
separate Prospect Area under the terms of Section 4.1 above, which shall be
memorialized by separate agreement and included within the provisions of a
separate JOA for each separate Prospect Area. The term of the AMI as to each
separate Prospect Area shall expire three (3) years from the date of such
separate agreement or when all leases owned by any of the Parties expire within
the AMI boundary, whichever is longer. During the term of the AMI and within the
AMI, if any party hereto (the "Acquiring Party") acquires any oil and gas
leasehold interest, unleased mineral interest, or the right to earn any such
interest, directly or indirectly (through any individual or entity associated or
affiliated with such party), the Acquiring Party shall, within fifteen (15) days
following such acquisition, notify the other parties to this AMI provision, or a
counterpart thereof (the "Offerees") of such acquisition. The notice from the
Acquiring Party to the Offerees shall include a copy of all instruments of
acquisition and any other pertinent available data, and an itemized statement of
the actual costs and expenses incurred by the Acquiring Party in acquiring such
interest, excluding, however, costs and expenses of its own personnel. Each
Offeree shall have fifteen (15) days after the receipt of such notice within
which to notify the Acquiring Party of its election to acquire its proportionate
interest in the interest acquired by the Acquiring Party. The proportionate
interests will be based upon the Parties' respective Working Interests, either
before or after Project Payout (giving effect to ZaZa's After Payout Working
Interest), as the case may be, but subject to the Reserved Overriding Royalty
Interests of ZaZa as set out in Section 2.10. If the Acquiring Party has not
received actual notice of the election of an Offeree to acquire its
proportionate interest within the 15-day period, it shall be conclusively
presumed that the Offeree has rejected the offer. If an Offeree notifies the
Acquiring Party within the aforesaid time period of its election to purchase its
proportionate interest in the interest acquired, the Acquiring Party shall
promptly invoice the Offeree for its proportionate part of the actual third
party costs incurred in the acquisition, along with a written agreement whereby
the Offeree assumes its proportionate share of all terms, conditions,
provisions, obligations and liabilities assumed by the Acquiring Party in
connection with such acquisition. Notwithstanding any of the foregoing, however,
if a well is being drilled within the AMI at the time of acquisition, the result
of which could affect the value of the interest so acquired, the Acquiring Party
shall so advise the Offerees, and the election to acquire a proportionate
interest in the acquired interest must be made within forty-eight (48) hours
after receipt of such notice. Failure of an Offeree to timely respond in either
case to the





--------------------------------------------------------------------------------



Acquiring Party shall be conclusively deemed an election by such party not to
acquire its proportionate interest in the acquired interest. In the event one or
more of the parties to this AMI provision, or a counterpart thereof, should
elect not to acquire its proportionate interest in such acquisition, or should
fail to timely exercise its option, then such Offeree will be deemed to have
forfeited all right, title and interest in and to the acquired interest, except
that ZaZa's Reserved Overriding Royalty Interest and After Payout Working
Interest shall always apply. The original Acquiring Party shall, promptly after
the expiration of the response period, notify each of the Parties who have
elected to acquire an interest that the non-electing Party or Parties named in
the notice have failed or refused to exercise their option. Each of the Parties
so notified and the original Acquiring Party shall have the option for
forty-eight (48) hours (exclusive of Saturday, Sunday and legal holidays) after
receipt of such second notice to acquire the remaining interest in the
proportion that the interest of each such Party bears to the total interest of
all parties hereto desiring to acquire the remaining interest. Should one of the
Parties electing to share in the acquisition in the first instance elect not to
acquire any additional interest, such remaining interest shall again be offered
to the other Parties and shared in the same manner as provided in the
immediately preceding sentence. Promptly upon determination of the proportionate
ownership of such acquisition, the Parties electing to participate therein shall
pay the Acquiring Party their respective proportionate share of the total cost
thereof.

        If an Offeree elects to acquire its proportionate interest and assumes
its obligations, as hereinabove set forth, the Acquiring Party shall, after such
Offeree has paid the invoice amount and executed and delivered the written
agreement provided for above, execute and deliver a written assignment in
recordable form covering the Offeree's proportionate share in the acquired
interest, which assignment shall be made without any warranty of title, express
or implied, except to claims of all persons claiming or to claim the same or any
part thereof by, through or under the Acquiring Party, but not otherwise. Such
assignment shall also be made subject to the terms of this Agreement.

        4.3.         Test Wells. Drilling and completion operations on the first
well (or substitute therefore) commenced on each separate Prospect Area which
two or more of the Parties have elected to acquire in accordance with this
Agreement, will be conducted in accordance with the JOA executed in connection
therewith, including without limitation, the non-consent penalty provisions.
Such provisions provide, in part, that Parties electing, or deemed to elect, not
to participate in the drilling of an initial test well (or substitute
therefore), will release, relinquish and forfeit all right, title and interest
in and to such Prospect Area; provided, however, in the case of ZaZa as the
non-participant, the Reserved Overriding Royalty Interest and the After Payout
Working Interest will remain applicable to such Prospect Area.

        4.4.         After Prospect Payout. From and after the point in time
Prospect Payout has been reached, ZaZa will be entitled to all revenues, and
responsible for all expenses, attributable to its respective After Payout
Working Interest in and to the Subject Leases comprising such distinct Prospect
Area. ZaZa shall have the right but not the obligation to payoff its outstanding
payout balance and be vested in its After Payout Working Interest at any time.




--------------------------------------------------------------------------------



V. Operating Agreement

        The Parties agree to be bound by the terms of the JOA attached as
"Exhibit C", naming REOS as "Operator", for the purposes of the JOA document,
and referred to herein as Contract Operator, covering operations conducted with
respect to each Prospect Area, including Operations on the Hackberry Creek
Prospect. In the event of a conflict between the terms and provisions of this
Agreement and the JOA, the terms of this Agreement shall control. A separate JOA
shall be executed with respect to each distinct Project Area, as such Project
Areas are developed under the Exploration Program.


VI. Relationship of the Parties

        It is not the purpose nor intention of this Agreement to create, and
this Agreement shall never be construed as creating, a joint venture, mining
partnership, or other relationship by and between the Parties whereby any Party
shall be held liable for the acts, either of omission or commission, of any
other Party hereto. The rights and liabilities of the Parties hereunder shall be
several and not joint or collective.


VII. Miscellaneous

        7.1.         Exhibits. The exhibits attached hereto are hereby
incorporated herein and made a part hereof for all purposes.

        7.2.         Binding Effect. This Agreement will be binding upon the
parties hereto, their successors and assigns. The AMI provisions hereof
constitute covenants running with the land.

        7.3.         Complete Agreement. This Agreement supersedes any and all
other agreements, either oral or in writing, between the parties hereto with
respect to the subject matter hereof and contains all of the covenants and
agreements between the parties with respect to said matter. Time is of the
essence in this Agreement.

        7.4.         Amendment. No change, modification, or alteration of this
Agreement shall be binding upon any Party unless made in writing and executed by
all Parties.

        7.5.         Construction. This Agreement shall be construed in
accordance with and governed in all respects by the laws of the State of Texas.
This Agreement shall be deemed to have been executed in Corpus Christi, Texas,
and all payments hereunder shall be deemed payable in Nueces County, Texas.

        7.6.         Notices. Any and all notices, requests, consents or other
communications permitted or required to be given under the terms of this
Agreement shall be in writing and shall be deemed received (a) if given by
electronic transmission, when transmitted if transmitted on a business day and
during normal business hours of the recipient, and otherwise on the next
business day following transmission, (b) if given by certified mail, return
receipt requested, postage prepaid, three (3) business days after being
deposited in the United States mails and (c) if given by Federal Express service
or other means, when received or personally delivered.





--------------------------------------------------------------------------------



        7.7.         Arbitration. All disputes, controversies, or claims that
may arise among the parties relating to this Agreement will be submitted to, and
determined by, binding arbitration. The arbitration will be conducted before a
single arbitrator pursuant to the Commercial Arbitration Rules then in effect of
the American Arbitration Association. Exclusive venue for the arbitration will
be in Nueces County, Texas. The arbitrator will apply the laws of the State of
Texas (without regard to conflict of law rules) to the dispute, controversy, or
claim. Evidentiary questions will be governed by the Texas Rules of Evidence.
The arbitrator's award will be in writing and shall set forth findings and
conclusions upon which the arbitrator based the award. The prevailing party in
the arbitration will be entitled to recover its reasonable attorneys' fees,
costs, and expenses incurred in connection with the arbitration, as determined
by the arbitrator. Any award pursuant to the arbitration will be final and
binding upon the parties and judgment on the award may be entered in any federal
or state court sitting or located in Nueces County, Texas, or in any other court
having jurisdiction. The provisions of this Section will survive the termination
of this Agreement. Notwithstanding the foregoing, this Section will not prevent
any party from seeking injunctive relief from a court of competent jurisdiction
under appropriate circumstances, provided, however, such action will not
constitute a waiver of the provisions of this Section.


VIII. REPRESENTATION, WARRANTIES AND COVENANTS OF REOSTAR.

ReoStar hereby represents, warrants, and covenants to ZaZa as follows:

        8.1.         Organization, Good Standing and Qualification. ReoStar is
duly organized, validly existing and in good standing under the laws of the
State of Nevada and is qualified to do business and in good standing in the
State of Texas. ReoStar has all requisite corporate power and authority to
execute and deliver this Agreement, to issue, sell and deliver the Shares, and
to carry out the provisions of this Agreement.

        8.2.         Capitalization. The authorized capital stock of ReoStar, as
of the date hereof and immediately prior to the Closing, will consist of Two
Hundred Million (200,000,000) shares of common stock, of which Eighty Million
One Hundred Eighty-One Three Hundred Ten (80,181,310) shares are issued and
outstanding. As of the Closing Date, there are warrants to purchase
approximately Twelve Million Five Hundred Thousand (12,500,000) shares of common
stock with various exercise strike prices. ReoStar's Board of Directors has
approved the 2008 Long-Term Incentive Plan whereby ReoStar reserved Eight
Million (8,000,000) shares of common stock for issuance under the plan. The
Board has also approved the grant of options to purchase One Million Five
Hundred Thousand (1,500,000) shares of common stock to certain officers under
the plan. There are no other outstanding options, warrants, rights (including
conversion or preemptive rights and rights of first refusal), proxy or
stockholder agreements, or agreements of any kind for the purchase or
acquisition from ReoStar of any of its securities or which are convertible into
or exercisable for securities of ReoStar, other than the rights set out in
Section 3.1 of this Agreement. As of the Closing Date, the Shares shall be
validly issued, fully paid and nonassessable, and are free of any restrictions,
limits, claims, liens or other encumbrances; provided, however, that the Shares
may be subject to restrictions on transfer under state and/or federal securities
laws as set forth herein or as otherwise required by such laws at the time a
transfer is proposed. The sale of the Shares to ZaZa is not subject to any
preemptive or similar rights or rights of first refusal that have not been
properly waived or complied with. ZaZa shall have the Tag-Along and Piggy Back
Rights set out in Sections 8.5 and 8.6 below.





--------------------------------------------------------------------------------



        8.3.         Authorization; Binding Obligations. The Agreement, when
executed and delivered, will be a valid and binding obligation of ReoStar
enforceable in accordance with its terms, except (a) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other laws of general
application affecting enforcement of creditors' rights and (b) general
principles of equity that restrict the availability of equitable remedies.

        8.4.         Offering Valid. Assuming the accuracy of the
representations and warranties of the ZaZa hereof, the offer, sale and issuance
of the Shares, will be exempt from the registration requirements of the
Securities Act of 1933 and will have been registered or qualified (or are exempt
from registration and qualification) under the registration, permit or
qualification requirements of all applicable state securities laws.

        8.5.         Tag-Along Rights. If one or more of ReoStar's shareholders,
after ninety (90) days of the date of this Agreement, enters into a contract to
sell shares of ReoStar equal to more than Fifty Percent (50%) of the then issued
and outstanding shares of ReoStar, ReoStar shall promptly give notice thereof
(the "Significant Disposition Notice") to ZaZa. The Significant Disposition
Notice shall set forth all relevant information with respect to the proposed
sale, including the name and address of the prospective acquirer, the purchase
price for the shares, and the payment terms therefor, and any other terms and
conditions of the proposed sale. Pursuant to the Significant Disposition Notice,
ReoStar shall cause its selling shareholders to offer ZaZa the option of selling
a portion of its shareholding in ReoStar either to the shareholders wishing to
dispose of their shares or to the proposed acquirer of such shareholders'
shares. ReoStar and its selling shareholders shall determine which of these
options to pursue and ZaZa shall be given the right to sell the proportion of
its shares equal to the proportion of the issued and outstanding shares of
ReoStar that are proposed to be sold in this transaction at the same price and
on the same terms as set forth in the Significant Disposition Notice. ZaZa shall
have thirty (30) days from receipt of its Significant Disposition Notice to
determine whether or not to participate in the sale. ReoStar will establish
reasonable procedures, in addition to those specified herein, in order to
implement the provisions of this Section 8.5 and will use its reasonable efforts
to cause its shareholders to comply with this Section.

        8.6.         Piggy-Back Registration. If ReoStar proposes to file a
registration statement under the Securities Act with respect to an offering by
ReoStar for itself or for the account of any other person or entity of any class
of the equity securities of ReoStar, then ReoStar shall give ZaZa at least
twenty (20) days' notice of such sale and offer ZaZa the opportunity to register
a portion of its shares in ReoStar in connection with this offering (a
"Piggy-Back Registration"). ReoStar shall use its reasonable efforts to cause
the managing underwriter or underwriters of a proposed offering to include in
the registration the number or amount of shares requested to be included by ZaZa
on the same terms and conditions as any similar securities of ReoStar are
included therein. Notwithstanding the foregoing, if the managing underwriter or
underwriters of the offering deliver an opinion to ZaZa that the total amount of
securities which ZaZa and any other persons including the company intend to
include in such offering is sufficiently large to materially and adversely
affect the success of the offering, then the amount of registerable securities
to be offered for ZaZa shall be reduced pro rata to the extent necessary, in the
opinion





--------------------------------------------------------------------------------



of the managing underwriter, to reduce the total amount of securities to be
included in the offering to the amount recommended by the managing underwriter.
The managing underwriter shall have the final determination as to how many of
the company's securities and those of other parties including ZaZa will be
included in the offering, provided only that no party other than the company
will be preferred on a more substantial pro rata basis than ZaZa. All expenses
of any such registration will be borne by ReoStar except that the fees and
expenses of legal counsel for ZaZa shall be for the account of ZaZa. ZaZa may
not participate in any underwritten registration hereunder unless ZaZa (a)
agrees to sell its shares on the terms of and on the basis provided in any
underwriting arrangements approved by ReoStar, and (b) completes and executes
all questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents reasonably required under the terms of the underwriting
arrangement.


IX. REPRESENTATIONS, WARRANTIES, AND COVENANTS OF ZAZA

        Except as specifically set forth on the disclosure schedules delivered
by ZaZa to ReoStar (the parts of which are numbered to correspond to the
individual section numbers of this Section 9, ZaZa hereby represents, warrants,
and covenants to ReoStar as follows:

        9.1.         Requisite Power and Authority. ZaZa has all necessary power
and authority under all applicable provisions of law to execute and deliver this
Agreement and to carry out its provisions. All action on ZaZa's part required
for the lawful execution and delivery of this Agreement has been or will be
taken prior to the Closing. Upon its execution and delivery, this Agreement will
be a valid and binding obligation of the ZaZa, enforceable in accordance with
its terms, except (a) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws of general application affecting
enforcement of creditors' rights and (b) general principles of equity that
restrict the availability of equitable remedies. ZaZa represents that it has
obtained all necessary consents and/or approvals of all of its partners to enter
into this Agreement and to perform its obligations set forth hereunder.

        9.2.         No Conflict. The execution, delivery and performance by
ZaZa of this Agreement and the consummation of the transactions contemplated
hereby do not and will not: (i) violate or conflict with any provision of the
charter documents or bylaws of ZaZa; (ii) violate any provision or requirement
of any domestic or foreign, national, state, or local law, statute, judgment,
order, writ, injunction, decree, award, rule, or regulation of any governmental
entity applicable to ZaZa; (iii) violate, result in a breach of, constitute
(with due notice or lapse of time or both) a default or cause any obligation,
penalty, premium or right of termination to arise or accrue under any contract;
(iv) result in the creation or imposition of any lien, charge or encumbrance of
any kind whatsoever upon any of the properties or assets of ZaZa; and (v) result
in the cancellation, modification, revocation or suspension of any license,
permit, certificate, franchise, authorization or approval issued or granted by
any governmental entity.





--------------------------------------------------------------------------------



        9.3.         Consents. All consents and notices required to be obtained
or given by or on behalf of ZaZa before consummation of the transactions
contemplated by this Agreement in compliance with all applicable laws, rules,
regulations, orders or governmental or other agency directives, or the
provisions of any document binding upon ZaZa are described on Schedule 9(3) and
all such consents have been duly obtained and are in full force and effect.

        9.4.         Books and Records. ZaZa has maintained its books, records
and files accurately and in accordance with generally accepted industry
standards and all books, records and files are in ZaZa's possession and the
accounting records have been maintained in accordance with generally accepted
accounting principles consistently applied.

        9.5.         Basic Documents. (i) All Basic Documents to which ZaZa is a
party or by which they are bound are in full force and effect and are the valid
and legally binding obligations of the ZaZa and are enforceable in accordance
with their respective terms; (ii) ZaZa is not in breach of default with respect
to any of their material obligations pursuant to any such basic document or any
regulations incorporated therein or governing same; (iii) all payments
including, without limitation, royalties, and valid calls under unit or joint
operating agreements due thereunder have been made by ZaZa; (iv) to the
knowledge of ZaZa, no other party to any such Basic Documents (or any successor
in interest thereto) is in breach of default with respect to any of its
obligations thereunder; (v) there has not occurred any event, fact or
circumstance which, with the lapse of time or the giving of notice, or both,
would constitute such a breach or default on behalf of ZaZa, or to the knowledge
of ZaZa with respect to any other party; and (vi) neither ZaZa or any other
party to any Basic Document have given or threatened to give notice of any
action to terminate, cancel, rescind or procure a judicial reaffirmation of any
such Basic Document or any material provision thereof.

        9.6.         Legal Proceedings. Except as shown in Schedule 9.6, there
is no suit, action, claim, investigation by any person or entity or by any
administrative agency or governmental body, and no legal administrative or
arbitration proceeding pending or, to ZaZa's best knowledge, threatened against
ZaZa which has materially adversely affected or may so affect the performance of
ZaZa.

        9.7.         Investment Representations. ZaZa understands that the
Shares have not been registered under the Securities Act of 1933, as amended
(the "Securities Act"). ZaZa also understands that the Shares are being offered
and sold pursuant to an exemption from registration under the Securities Act
based in part upon ZaZa's representations contained in this Agreement. ZaZa
hereby further represents and warrant as follows:



          a.         ZaZa Bears Economic Risk. ZaZa has substantial experience
in evaluating and investing in private transactions of securities in companies
similar to the ReoStar so that it is capable of evaluating the merits and risks
of its investment in ReoStar and has the capacity to protect its own interests.
ZaZa must bear the economic risk of this investment indefinitely unless the
Shares are registered pursuant to the Securities Act, or an exemption from
registration is available. ZaZa also understands that there is no assurance that
any exemption from registration under the Securities Act will be available and
that, even if available, such exemption may not allow ZaZa to transfer all or
any portion of the Shares under the circumstances in the amounts or at the times
ZaZa might propose.





--------------------------------------------------------------------------------



          b.         Acquisition for own Account. ZaZa is acquiring the Shares
for ZaZa's own account for investment only, and not with a view towards their
distribution within the meaning of the Securities Act.

        c.         ZaZa Can Protect Its Interest. ZaZa represents that by reason
of ZaZa's business or financial experience, ZaZa has the capacity to protect
ZaZa's own interests in connection with the transactions contemplated in this
Agreement.

        d.         ReoStar Information. ZaZa has had an opportunity to discuss
the ReoStar's business, management and financial affairs with directors,
officers and management of ReoStar and have had the opportunity to review the
ReoStar's operations and facilities. ZaZa has also had the opportunity to ask
questions of and receive answers from ReoStar and its management regarding the
terms of this transaction.

        e.         Rule 144. ZaZa acknowledges and agrees that the Shares must
be held indefinitely unless they are subsequently registered under the
Securities Act or an exemption from such registration is available. ZaZa has
been advised or is aware of the provisions of Rule 144 promulgated under the
Securities Act as in effect from time to time, which permits limited resale of
shares purchased in a private transaction subject to the satisfaction of certain
conditions, including, among other things: the availability of certain current
public information about ReoStar (which ReoStar has agreed to properly prepare
and file from time to time as required for at least the four (4) year period
following the date of this Agreement), the resale occurring following the
required holding period under Rule 144 promulgated under the Securities Act and
the number of shares being sold during any three-month period not exceeding
specified limitations.    




(The remainder of this page is intentionally left blank)







--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties have executed this agreement as of the
date first above written.


ZAZA ENERGY, LLC
a Texas Limited Liability Company



By: ___________________________
Name: Gaston Kearby
Title: Manager



By: ___________________________
Name: Todd Brooks
Title: Manager



By: ___________________________
Name: John Hearn
Title: Manager




REOSTAR ENERGY CORPORATION
a Nevada Corporation


By: ___________________________
Name: Mark S. Zouvas
Title: Chief Executive Officer





--------------------------------------------------------------------------------
